      Case 2:19-cr-00203-RSM Document 270 Filed 05/06/20 Page 1 of 2



1
                                      THE HONORABLE RICARDO S. MARTINEZ
2

3

4

5

6
                         UNITED STATES DISTRICT COURT
7                       WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE
8

9     UNITED STATES OF AMERICA,                 No. CR19-203 RSM
      Plaintiff,                                ORDER GRANTING MOTION FOR
10
                                                TEMPORARY REMOVAL OF
      v.                                        LOCATION MONITORING
11
     KARINA RODRIGUEZ,                          CONDITION
12
      Defendant.
13

14
     Having read and considered Defendant Karina Rodriguez’s Stipulated Motion for
15
     Temporary Removal of Location Monitoring Condition, it is therefore
16           ORDERED that the location monitoring condition of Ms. Rodriguez’s
17   conditions of release shall be temporarily removed from May 8, 2020 to May 15,
     2020.
18
             DATED this 6th day of May 2020.
19

20

21
                                               A
                                               RICARDO S. MARTINEZ
                                               UNITED STATES DISTRICT JUDGE
22   ///

23   ///

24

     STIPULATED MOTION - 1                              LAW OFFICES OF JOHN HENRY BROWNE, P.S.
                                                                       800 NORTON BUILDING
                                                                        801 SECOND AVENUE
                                                                   SEATTLE, WASHINGTON 98104
                                                                (206) 388-0777 • FAX: (206) 388-0780
      Case 2:19-cr-00203-RSM Document 270 Filed 05/06/20 Page 2 of 2



1

2    Presented by:

3
     /s/ Emma C. Scanlan
4
     Emma C. Scanlan, WSBA #37835
5    Attorney for Karina Rodriguez

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     STIPULATED MOTION - 2                       LAW OFFICES OF JOHN HENRY BROWNE, P.S.
                                                                800 NORTON BUILDING
                                                                 801 SECOND AVENUE
                                                            SEATTLE, WASHINGTON 98104
                                                         (206) 388-0777 • FAX: (206) 388-0780
